Title: To George Washington from John Ogden, 13 November 1780
From: Ogden, John
To: Washington, George


                        
                            Sir
                            Newark 13th Novr 1780
                        
                        Yours of Yesterday came by express & have nothing to return in answer, only that a person is gone
                            over for inteligence this day who will not be back again untill Tomorrow evening & if he brings any inteligence of
                            importance Shall communicate it to your Exelency as soon as possible we hear about sixty Sail of the Cork fleet Arrivd
                            yesterday & the day before. The rest which is about half, is given over as Take -. Admiral Rodney has taken out all
                            the Europeans & some Americans from the Prison Ships says they shall serve his Majesty.
                        Should be glad of some instructions how to proceed in case I suspect some Houses between this place &
                            Bergan of harbouring disaffected persons & concealing counterband goods which am well inform’d is done we have
                            Laws but not sufficient in such cases. I am Your Exelencys most Obedt & very Humble servt
                        
                            John Ogden Capt. Comdr
                        
                    